Case: 21-51088      Document: 00516265341         Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                 No. 21-51088                                Fifth Circuit
                             consolidated with                             FILED
                                 No. 21-51091                           April 4, 2022
                               Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                       versus

   Christian Josue Del Paso-Tarin,

                                                            Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:17-CR-12-1
                            USDC No. 4:21-CR-496-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Christian Josue Del Paso-Tarin appeals his conviction and sentence
   for illegal reentry after deportation, along with the revocation of the term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51088     Document: 00516265341         Page: 2     Date Filed: 04/04/2022




                                    No. 21-51088
                                  c/w No. 21-51091

   supervised release he was serving at the time of the offense. He has not
   briefed the validity of the revocation of his supervised release or the 10-
   month revocation sentence he received and has, therefore, abandoned any
   challenge to them. See United States v. Still, 102 F.3d 118, 122 n.7 (5th Cir.
   1996).
            Del Paso-Tarin argues that his sentence of 30 months of
   imprisonment and three years of supervised release exceeded the statutory
   maximum because the enhanced penalty provisions of 8 U.S.C. § 1326(b) are
   unconstitutional. He has filed an unopposed motion for summary disposition
   and a letter brief conceding correctly that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Del Paso-Tarin states that he
   has raised the issue only to preserve it for possible further review. Because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), Del Paso-Tarin’s motion is GRANTED,
   and the district court’s judgments are AFFIRMED.




                                         2